Case 2:19-cv-06906-CAS-GJS Document 4 Filed 08/08/19 Page 1lof2 Page ID #:4

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

Central District of California

TEAMLAB INC., a Japanese corporation,

 

Plaintiff(s)
v.

MUSEUM OF DREAM SPACE, LLC, a California
limited liability company, and DAHOOO AMERICAN
CORPORATION, an Illinois corporation,

Civil Action No.

 

Nee Ne ee Oe ee eee ee ee ee ee

Defendantts)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) MUSEUM OF DREAM SPACE, LLC,
Beverly Center, #656
8500 Beverly Bivd,
Los Angeles, CA 90048

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) —— or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or 3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

Cowan, DeBaeis, Abrahams & Sheppard LLP
Nancy E. Wolff, Esp., No. 133334

9595 Wilshire Boulevard, Suite 900

Beverly Hills, CA 90212

Telephone: (310) 492-4392

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: 08/08/2019

 

Signature of Clerk or Deputy Clerk
Case 2:19-cv-06906-CAS-GJS Document 4 Filed 08/08/19 Page 2 of2 Page ID #:5

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No.

 

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ()

This summons for (name of individual and title, ifany) MUSEUM OF DREAM SPACE, LLC

was received by me on (date)

 

C1 I personally served the summons on the individual at (place)

 

on (date) ; or

 

C1 [ left the summons at the individual’s residence or usual place of abode with (name)

, aperson of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

ot I served the summons on (name of individual) MUSEUM OF DREAM SPACE, LLC, , who is

 

designated by law to accept service of process on behalf of (name of organization) Cowan, DeBaets LLP

 

on (date) 3 or

 

C1 I returned the summons unexecuted because :or

 

O Other (specify):

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

ou: 8/2019 Maurip.t Mnf

Server’s sie atyn,

Mare) £- hy IO DAner

Printed name and title

Cowan LR bjgehlur” A bah ser Nhervce

Server's address

 

Additional information regarding attempted service, etc:

 
